Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 12/7/2022, have been entered and considered on the record.  Examiner notes the amendment to claim 1 and the cancellation of claims 7 and 21.   Claims 1, 10-16, 20, 22-30.  Claim 20 is withdrawn due to a restriction requirement.
Response to Arguments
Applicant's arguments filed 12/7/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.  
As for the requirement of the temperature, the applicant has argued that the prior art specifically discloses higher temperatures to deposit Mo onto TiN layer and discloses the lower temperature on the growth initiation layer.  Applicant argues that the use of higher temperature is well known to consume thermal budget for semiconductors and therefore other benefits will be found at the lower temperature.
The examiner acknowledges this disclosure in Thombare; however, the examiner also notes that Thombare discloses such thermal budget applications and discloses the substrate temperature during the processing may be 300 to 750C (0041) and specifically notes that the substrate temperature will depend on thermal budget which depends on application (0041) and therefore the deposition and substrate temperature are taught as overlapping the range and thus makes obvious the claimed range.  Additionally, the examiner notes that the temperature is clearly set forth as a result effective variable directly affecting the thermal budget and one of ordinary skill in the art at the time of the invention would have found it obvious through routine experimentation to determine the optimum temperature that both deposits a film and takes into consideration the thermal budget for the intended application.  Applicants have proffered no factual evidence or other evidentiary showing that the claims are any more than predictable results of a known process.  Examiner cites here US Patent 20190067003 which also discloses Mo cyclical deposition on nitride substrate and discloses using substrate temperatures overlapping the claimed range and illustrating that the temperature is known in the art as adjustable for deposition (0050-0054).
Finally, A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).   Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
Applicants argue that the prior art discloses that the temperature to directly deposit on TiN is taught as being higher than the instant claims.  The examiner notes that the prior art discloses the temperature “may” be in the disclosed range for that particular embodiment, but such is not an explicit requirement.   At the very least, the applicants disclose the same precursors, the same temperatures and the same substrate material and therefore it would have been obvious to have combined these disclosures. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
The applicant’s appear to argue that the deposition temperature as claimed is unexpected or unpredictable and the examiner notes that such an inferences is not supported by a factual showing of commensurate evidence. 
	The applicant has argued against the impurity level and oxygen concentration and the hydrogen amount.  The examiner disagrees for the reasons set forth in the office action.  Specifically, as to the impurities, the prior art discloses a range that overlaps the claimed range, i.e. “less than” and thus would make obvious the claimed amounts absent a showing of unexpected or unpredictable results.  Applicants arguments do not amount to facts and thus do not support secondary consideration.  As for the hydrogen concentration, again the prior art discloses the obviousness of modifying the coreactant proportion.  Thombare discloses the oxygen content, i.e. deposition of Mo oxide as claimed, is tuned by varying the precursor and co-reactant partial pressure, i.e. concentration relationship (0040), and therefore thus determination of the optimum amount of such through routine experimentation would have been obvious as predictable (i.e. deposition of film of Mo oxide as claimed).  Thus, taking the level of one ordinary skill in adjusting the concentrations would have been obvious to provide predictable results.
	All other applicant arguments not specifically addressed are deemed mere attorney speculation unsupported by any factual evidence and thus deemed moot.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-16, 22-30 is is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20180294187 by Thombare et al.
Thombare discloses a process for forming a molybdenum-containing material on a substrate, comprising directly contacting the TiN substrate with molybdenum dioxydichloride (MoO.sub.2Cl.sub.2) vapor under vapor deposition conditions, to deposit the molybdenum-containing material on the substrate (044).  Thombare discloses depositing temperature of 300C (0041).  Here, Prior art temperature range overlaps the range as claimed and thus also makes obvious this range (0044).
Claim 7: Thombare discloses 550C (0044).
Claim 10-11:  Thombare discloses resistivity of less than about 20 µΩ-cm (see e.g. Figure 6 and accompanying text). Thombare discloses resistivity of about 20 µΩ-cm (see e.g. Figure 6 and accompanying text) and therefore abuts the range as claimed and thus makes obvious this range.
Claim 12:  Thombare discloses the vapor deposition conditions further comprises H2 (0056-0060).
 Claim 13:  Thomare discloses H2 (0056-0058); however, fails to disclose the molar equivalents.  However, the concentration and amount of H will directly affect the deposition therefore would be recognized as a result effective variable and thus determination of the optimum amount of such through routine experimentation would have been obvious as predictable (i.e. deposition of film).
Finally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) .
Claim 14:  Thombare discloses pulsed CVD (0025, 0039).
	Claims 15  and 25:  Thombare discloses step coverage of 90 or 95% (0051). As for the step coverage, the prior art discloses a step coverage that encompasses or overlaps the range as claimed and thus makes obvious this range as specifically claimed.  
	Claim 16:  Thombare discloses TiN and subjecting the TiN to the same gases and conditions as taught and claimed by the applicant as achieving the claimed etching and therefore it is the examiners position that by subjecting the TiN to the same claim process will have the same results.
	Claims 22-24:  Thombare discloses a film with less than 1% impurities (0004) and therefore discloses a range that overlaps the claimed range and thus makes obvious such.  Thombare discloses Mo layers (i.e. comprising less than 1% oxygen or 0.01% oxygen (0004).  At the very least, the prior art discloses using the same process gases and steps as claimed and thus the results must be the same unless the applicant is performing specific steps not disclosed or claimed as being required to achieve the claimed results. 
Claim 26:  Thombare discloses the oxygen content, i.e. deposition of Mo oxide as claimed, is tuned by varying the precursor and co-reactant partial pressure, i.e. concentration relationship (0040), and therefore thus determination of the optimum amount of such through routine experimentation would have been obvious as predictable (i.e. deposition of film of Mo oxide as claimed).
	Claim 27:  Thombare discloses ALD conditions (0039, 0055-0060).
	Claim 28:  Thombare discloses a Mo free vapor (see e.g. 0056-0060).
Claims 29:  Thombare discloses a pulse comprising MoO2Cl2 followed by a pulse without MoO2Cl2; however, fails to explicitly disclose the pulse length.  However, the pulse length of the precursors and pulse length of the purge would have been recognized as a result effective variable directly effecting the supply and purge of the chamber and determination of such would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation.
Claim 30:  Thombare discloses precursor alone or with H2 and each would necessarily have a flow rate (0056-0058); however, fails to disclose the flow rates of each.  However, the flow rate precursors will directly affect the deposition therefore would be recognized as a result effective variable and thus determination of the optimum amount of such through routine experimentation would have been obvious as predictable (i.e. deposition of film).  Finally, generally, differences in concentration (i.e. ratio of flow rates) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718